Title: December 6. 1782.
From: Adams, John
To: 


       
        
        Spent the Evening with Mr. Laurens, at his own Lodgings hotel de York and on a Visit to Mr. Curson, hotel de York.
       
       
        
        Mr. Laurens said, that We should very soon raise Figs and Olives and make Oil in America. That he had raised great Quantities of Figs in his own Garden in Carolina and that the Figs in Carolina and Georgia were the most delicious, he had ever tasted. That he had raised in one Year in his own Garden in Carolina, between fifty and an hundred Bushells of Olives. That there were large Quantities and a great Variety of wild Grapes in Carolina and Georgia, of some of which very good Wine had been made.
       
       
        
        As Mr. Curson talked of going to Marsailles, Mr. Laurens advised him to send to America some Barbary Sheep. He says he had one in Carolina, but never could make the American Rams go to that Sheep.
       
       
        
        He gives a beautifull description of Marsailles. Says it will rival Bourdeaux, in the Wine Trade with America. The Levant Trade furnishes it with Carpets, Cottons, Silks, Raw Silk, and Drugs, and it has a large Manufactory of Castile Soap.
       
       
        
        Mr. Laurens’s Appartments at the hotel de York are better than mine, at the hotel du Roi, au Carrousel. Yet he gives but twelve Louis and I am obliged to give Eighteen. He has two large Rooms, besides a large commodious Bed Chamber, and a large Antichamber for Servants.
       
       
        
        He says there will be an outrageous Clamour in England, on Account of the Fisheries and the Loyalists.—But what is done, is irrevocable.
       
      